  Case 20-14876-amc         Doc 13    Filed 01/18/21 Entered 01/18/21 09:03:16              Desc Main
                                      Document     Page 1 of 3

                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

 In Re:
       JACQUELINE D. WHITE                             Chapter 13
            Debtor(s)
       CARISBROOK ASSET HOLDING                        Case Number: 20-14876-amc
       TRUST
            Movant
       v.
       JACQUELINE D. WHITE
            Debtor(s)
       SCOTT F. WATERMAN
            Trustee
            Respondent(s)

    IN REM/PROSPECTIVE MOTION FOR RELIEF FROM AUTOMATIC STAY WITH
  RESPECT TO PROPERTY: 6107 COBBS CREEK PARKWAY, PHILADELPHIA, PA 19143

       Carisbrook Asset Holding Trust, through its Counsel, Stern & Eisenberg PC, respectfully
requests the Court grant its In Rem/Prospective Motion for Relief and in support thereof respectfully
represents as follows:

    1. Movant is Carisbrook Asset Holding Trust (hereafter referred to as “Movant”).

    2. Debtor(s), Jacqueline D. White (hereinafter, “Debtor(s)”), is/are, upon information and belief,
       adult individual(s) whose last-known address is 6107 Cobbs Creek Parkway, Philadelphia, PA
       19143.

    3. On July 24, 2000, Jacqueline White, executed and delivered a Note in the principal sum of
       $49,000.00 to CTX Mortgage Company. A copy of the Note is attached as Exhibit “A” and is
       hereby incorporated by reference.

    4. As security for the repayment of the Note, Jacqueline White, executed and delivered a Mortgage
       to CTX Mortgage Company. The Mortgage was duly recorded in the Office of the Recorder of
       Deeds in and for Philadelphia County on November 9, 2000 in Instrument 50168017. A copy
       of the Mortgage is attached as Exhibit “B” and is hereby incorporated by reference.

    5. The Mortgage encumbers Debtor’s real property located at 6107 Cobbs Creek Parkway,
       Philadelphia, PA 19143.

    6. By assignment of mortgage, the loan was ultimately assigned to Carisbrook Asset Holding
       Trust. A true and correct copy of the assignment is attached as Exhibit “C” and is hereby
       incorporated by reference.

    7. Debtor is a serial bankruptcy filer, and it is believed that Debtor continues to file Bankruptcy to
       avoid any Foreclosure sales and/or proceedings.
     Case 20-14876-amc             Doc 13     Filed 01/18/21 Entered 01/18/21 09:03:16                     Desc Main
                                              Document     Page 2 of 3

       8. Creditor’s predecessor in interest filed a Complaint in Mortgage Foreclosure on December 17,
          2004 due to Debtor’s failure to timely remit their regular monthly mortgage payment. A true
          and correct copy of the foreclosure docket is attached hereto as Exhibit “D” and is incorporated
          by reference.

       9. After Creditor’s predecessor in interest entered judgment against Debtor, Debtor filed a Chapter
          13 bankruptcy on August 19, 2005 at case #05-31235.

       10. Debtor’s case was dismissed on June 20, 2006 due to Debtor’s failure to file necessary
           documents and failure to make plan payments.

       11. Debtor filed a second Chapter 13 Bankruptcy on September 8, 2006 at case #06-13961 which
           was dismissed on September 28, 2006 for failure to file the required documents.

       12. To avoid further foreclosure proceedings, Debtor filed a third Chapter 13 Bankruptcy on
           September 5, 2007 at case #07-15071. This case was dismissed on September 25, 2007 for
           failure to file the required documents.

       13. On April 5, 2016, Creditor filed a new Complaint in Mortgage Foreclosure based on Debtor’s
           failure to timely remit their regular monthly mortgage payment. A true and correct copy of the
           foreclosure docket is attached hereto as Exhibit “E” and is incorporated by reference.

       14. Creditor ultimately entered in rem judgment against Debtor in the amount of $83,557.55. See
           Ex. “E”.

       15. Debtor filed a fourth Chapter 13 Bankruptcy on August 16, 2016 at case #16-15715 to avoid
           the Sheriff Sale scheduled for November 1, 2016. This case was dismissed on June 11, 2018 for
           failure to make plan payments.

       16. Prior to the instant Bankruptcy Case, Debtor filed a Chapter 13 Bankruptcy on August 3, 2018
           at case #18-15137 to avoid the Sheriff Sale scheduled for August 7, 2018. This case was
           dismissed on September 8, 2020 for failure to make plan payments.

       17. Debtor’s abusive filings have resulted in the erosion of equity in the subject property.

       18. Specifically, Debtor’s numerous filings have resulted in a loss of approximately $19,005.60 in
           equity.1

       19. Debtor(s) filed the instant Chapter 13 Bankruptcy on December 30, 2020 and, as a result, state
           court proceedings were stayed again.

       20. It is believed and therefore averred that Debtor(s) filed the instant bankruptcy as an additional
           delay in order to prevent Movant from proceeding with the state court proceedings or otherwise
           institute proceedings as allowed under the Mortgage.

       21. In addition, Movant has incurred counsel fees and costs in association with Debtor's default and
           this motion.

1
    Comparing the $83,557.55 judgment Creditor entered in 2016 to the current estimated total debt of $102,563.15.
  Case 20-14876-amc         Doc 13    Filed 01/18/21 Entered 01/18/21 09:03:16              Desc Main
                                      Document     Page 3 of 3


    22. As a result of the Debtor's default and failure to make payments or to otherwise adequately
        provide for Movant in the bankruptcy filing, Movant is not adequately protected and is entitled
        to relief.

    23. Further, the Debtor's Schedule D indicates a valuation of the property in the amount of
        $135,486.90, with Movant's first lien against the property in the amount of $102,262.34.
        Accordingly, there is little to no equity in the Property and the property is not necessary for an
        effective reorganization. A copy of the Debtor's Schedule D is attached as Exhibit “F” and
        incorporated herein by reference.

    24. To the extent the Court does not find that relief is appropriate, then Movant requests that the
        stay be conditioned such that in the event the Debtor(s) fall(s) behind on post-petition payments
        or trustee payments that Movant may receive relief upon default by the Debtor(s) of the terms
        of the conditional order.

    25. RoundPoint Mortgage Servicing Corporation (“RoundPoint”) is firmly committed to helping its
        borrowers who are experiencing a hardship. Depending on the circumstances of your case,
        RoundPoint may be amenable to consensual resolution of this matter, with Court approval.
        Potential options for resolution may include, among other things, temporary forbearance of
        payments, payment restructuring and/or adjustment of your payment amount. If you (or, if
        applicable, any co-debtors) have experienced a hardship, please contact us (or have your
        counsel contact us, if you are represented) promptly to discuss possible options.

    26. Movant requests that the stay of Bankruptcy Rule 4001(a)(3) be waived.


        WHEREFORE, Movant, Carisbrook Asset Holding Trust, respectfully requests this Court to
grant the appropriate relief under 11 U.S.C. §362 from the automatic stay as set forth in the proposed
order together with waiver of Bankruptcy Rule 4001(a)(3).

                                                     Respectfully Submitted:
                                                     Stern & Eisenberg, PC



                                                      By: /s/ Daniel P. Jones
                                                      Daniel P. Jones
                                                      1581 Main Street, Suite 200
                                                      The Shops at Valley Square
                                                      Warrington, PA 18976
                                                      Phone: (215) 572-8111
                                                      Fax: (215) 572-5025
                                                      Bar Number: 321876
Date: January 18, 2021                                Email: djones@sterneisenberg.com
